Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ELECTROLYTE FOR ELECTROCHEMICAL CELLS WITH A SILICON-CONTAINING ELECTRODE

Examiner: Adam Arciero	SN: 17/158,751	Art Unit: 1727	August 27, 2022 

DETAILED ACTION
The Application filed on January 26, 2021 has been received. Claims 1-20 are currently pending and have been fully considered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-9 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taki et al. (US 2013/0177822 A1) in view of You et al. (CN 113054246 A; using machine translation for citation purposes).
As to Claims 1, 4-7, 9, 13-16 and 18-19, Taki et al. discloses a nonaqueous secondary battery, comprising: a cathode comprising LiFePO4; an anode comprising silicon and graphite; a porous separator; and a nonaqueous electrolyte infiltrating one or more of the electrodes and the separator, the electrolyte composed of a lithium salt such as LiPF6, a fluorosilane compound, fluoroethylene carbonate, vinylene carbonate, and a linear carbonate such as diethyl carbonate (Abstract and paragraphs [0029, 0083, 0087, 0090, 0093-0094]). Taki teaches wherein the solvents can be present in amounts of 0.005-10 mass % and further teaches wherein the amounts are result-effective variables wherein if too little an amount is used, a sufficient effect cannot be obtained and if too much is used, the properties of the electrolyte may be adversely affected (paragraph [0084]). Taki does not specifically disclose the claimed volume relationship for the solvents. However, the courts have held that a particular parameter must first be recognized as a result-effective variable before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. See MPEP 2144.05, II, B. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the electrolyte of Taki to comprise the claimed solvents in the claimed volume relationship because Taki teaches that a sufficient and desired effect on the electrolyte can be obtained. Taki does not specifically disclose the claimed fluorosilane compound.
However, You et al. teaches of a liquid electrolyte comprising a lithium salt, and organic solvents and further comprises 3-(cyanopropyl)dimethylfluorosilane (paragraphs [0010 and [0012]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the electrolyte of Taki to comprise 3-(cyanopropyl)dimethylfluorosilane because You teaches that a safe electrolyte can be provided (paragraph [0008]).
As to Claims 3 and 12, Taki teaches wherein the solvents (including vinylene carbonate) can be present in amounts of 0.005-10 mass % and the amount of the fluorosilane is be 0.1-5 mass % and further teaches wherein the amounts are result-effective variables wherein if too little an amount is used, a sufficient effect cannot be obtained and if too much is used, the properties of the electrolyte may be adversely affected (paragraphs [0081 and 0083-0084]). Taki does not specifically disclose the claimed volume relationship for the solvents. However, the courts have held that a particular parameter must first be recognized as a result-effective variable before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. See MPEP 2144.05, II, B. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the electrolyte of Taki to comprise the claimed solvents in the claimed volume relationship because Taki teaches that a sufficient and desired effect on the electrolyte can be obtained.
As to Claims 8 and 17, Taki does not require ethylene carbonate (paragraph [0086]).
As to Claim 20, Taki teaches wherein the battery can be various shapes, such as coin, cylindrical, or square shape, which reads on a pouch battery (paragraph [0097]). The claims do not structurally differentiate the claimed battery from the battery of Taki. In addition, the courts have held that the claimed configuration of the battery is a matter of choice which a person having ordinary skill in the art would have found obvious absent persuasive evidence that the claimed shape of the battery was significant. See MPEP 2144.04, IV, B. At the time of the invention, it would have been obvious to one of ordinary skill in the art to change the shape of the battery of modified Taki to comprise a pouch shape because Taki teaches that a safe battery can be provided (paragraph [0096]).

Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taki et al. (US 2013/0177822 A1) in view of You et al. (CN 113054246 A; using machine translation for citation purposes) as applied to claims 1, 3-9 and 12-20 above and in further view of Braeunling et al. (US 2017/0373349 A1).
As to Claims 2 and 11, modified Taki teaches wherein the FEC can be present in amounts of 0.005-10 mass% which overlaps with the claimed range (paragraph [0084]). Modified Taki does not specifically disclose the claimed amount vinylene carbonate.
However, Braeunling teaches of an electrolyte that can comprise vinylene carbonate in an amount of 5-100 parts by weight, which overlaps with the claimed amount (paragraph [0013]). The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” prima facie case of obviousness exists. See MPEP 2144.05, I. In addition, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indication such concentration is critical. See MPEP 2144.05, II, A. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the amounts of FEC and vinylene carbonate to read on the claimed values because Taki teaches that a safe battery can be provided (paragraph [0096]) and Braeunling teaches that a battery with improved capacity retention can be provide (paragraph [0015]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taki et al. (US 2013/0177822 A1) in view of You et al. (CN 113054246 A; using machine translation for citation purposes) as applied to claims 1, 3-9 and 12-20 above and in further view of Fukui et al. (US 2008/0241647 A1).
As to Claim 10, modified Taki does not specifically disclose the particle size of the silicon alloy anode material.
However, Fukui et al. teaches of a silicon alloy negative electrode material, comprising a diameter of 5-15 microns (Abstract). Fukui recognizes the particle size as a result-effective variable, wherein when the size is too small, the surface area of the electrode is too large and deterioration of the silicon particles occurs and if the size of the particles are too large, the degree of crushing of the electrodes and separator increases because of the volumetric expansion of the silicon particles (paragraphs [0024-0025]). The courts have held that a particular parameter must first be recognized as a result-effective variable before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. See MPEP 2144.05, II, B.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the silicon electrode of modified Taki to comprise a particle size of greater than 1 micron because Fukui teaches that uniformity of reactions is ensured and the crushing of the battery components is prevented (paragraph [0025]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/           Examiner, Art Unit 1727